KALODNER, Circuit Judge
(dissenting) :
In the instant case the relator Matthews, acting in concert with his nephew and a friend, robbed one Butts, and during the perpetration of the robbery one of the felons stabbed Butts in the back four times with an eight-inch knife causing Butts’ death several hours later.
Matthews was tried to a jury on an indictment charging him with first degree murder of Butts. The trial judge, in accordance with Pennsylvania law, instructed the jury that “you may find the defendant guilty of murder in the first degree, you may find the defendant guilty of murder in the second degree, or you may find the defendant not guilty.”1 (emphasis supplied). The jury found him guilty of first degree murder and fixed a sentence of life imprisonment. Matthews appealed to the Pennsylvania Supreme Court contending, inter *351alia, that the trial judge erred in refusing his request for a voluntary manslaughter instruction on the ground that the evidence afforded no basis for such an instruction. The Supreme Court rejected that contention and affirmed the judgment of sentence, Justices Roberts and Pomeroy dissenting. Commonwealth v. Matthews, 446 Pa. 65, 285 A.2d 510 (1971).
The majority, despite its acknowledgement that counsel for Matthews conceded at oral argument of this appeal that no evidence was adduced at the murder trial bearing on voluntary manslaughter, nevertheless holds that Matthews was denied due process when the trial judge refused for that reason to grant Matthews’ request for a voluntary manslaughter instruction.
The majority has presented three grounds for its holding that Matthews was denied his Fourteenth Amendment due process guarantees.
Stated in the order of their discussion in the majority opinion, they are as follows:
(1) “[I]n a prosecution on a murder indictment, the Fourteenth Amendment requires the trial court, upon request, to give the jury the option of returning a verdict of voluntary manslaughter.” (emphasis supplied).
(2) The Fourteenth Amendment is violated when a voluntary manslaughter instruction is denied for lack of evidentiary basis because “although the jury has unfettered power to return a voluntary manslaughter verdict as a lesser included offense of a murder indictment, it could not do so if the trial judge refused to charge on this point.” (emphasis supplied).
(3) The Fourteenth Amendment is violated when a request for a volun-tax-y manslaughter instruction is denied on the ground that it lacks evi-dentiary basis, because Pennsylvania judges have at times given the instruction in the absence of evidence calling for such instruction.
I disagree with the majority’s holding that Matthews was denied due process and its stated grounds for that holding for these reasons:
First, as to the majority’s point that “in a prosecution on a murder indictment, the Fourteenth Amendment requires the trial court, upon request, to give the jury the option of returning a verdict of voluntary manslaughter.”
The sum of that point is that due process “requires” a voluntary manslaughter instruction in a murder trial even though there is no evidentiary basis for such an instruction, viz., evidence of passion and provocation — critical ingredients of the crime of voluntary manslaughter.
The majority has not cited any case, federal or state, in support of the stated point, for the very good reason that there is none.
To the contrary, it was expressly ruled in Sparf v. United States, 156 U.S. 51, 15 S.Ct. 273, 39 L.Ed. 343 (1895), that the murder trial judge there did not err when he (1) refused “upon request” to give a voluntary manslaughter instruction because of lack of evidentiary basis for such instruction; and (2) instructed the jury that it could not properly return a voluntary manslaughter verdict in the absence of evidence establishing commission of that crime. 156 U.S. at 103, 15 S.Ct. 273.
In Bird v. United States, 187 U.S. 118, 132, 23 S.Ct. 42, 47, 47 L.Ed. 100 (1902), it was explicitly held that the murder trial judge “rightly refused” a requested instruction defining principal and accessox-y, “because there were no facts in the case to justify it.”
The vitality of the holding in Sparf that a trial judge is not required, “upon request” to grant an instruction lacking evidentiary basis is attested to by its recent citation and application in other contexts. Keeble v. United States, 412 U.S. 205, 208, 93 S.Ct. 1993, 36 L.Ed.2d 844 (1973); Sansone v. United States, 380 U.S. 343, 350, 85 S.Ct. 1004, 13 L.*352Ed.2d 882 (1965); and Berra v. United States, 351 U.S. 131, 134, 76 S.Ct. 685, 100 L.Ed. 1013 (1956).2
In Keeble, it was said at 412 U.S. page 208, 93 S.Ct. at page 1995:
“Although the lesser included offense doctrine developed at common law to assist the prosecution in cases where the evidence failed to establish some element of the offense originally-charged, it is now beyond dispute that the defendant is entitled to an instruction on a lesser included offense if the evidence would permit a jury rationally to find him guilty of the lesser offense and acquit him of the greater.” (footnote omitted) (emphasis supplied).
This court has specifically held that a trial court does not err in failing to give a voluntary manslaughter instruction where it lacks evidentiary basis. Government of the Virgin Islands v. Car-mona, 422 F.2d 95, 191 (3d Cir. 1970). It may be noted parenthetically that Car-mona was cited by Keeble as being in accord with its holding. 412 U.S. at 208 n.7, 93 S.Ct. 1993.
The Pennsylvania Supreme Court, too, has consistently held that a murder trial judge does not err when he fails or refuses, to give a voluntary manslaughter instruction where there is no evidence to support such an instruction.3
The majority makes short shrift of Sparf and Carmona on the ground that “[t]he Supreme Court in Sparf and this court in Carmona were confronted with issues of statutory construction only; neither discussed the Pennsylvania practice presently under review.” (footnotes omitted) (emphasis supplied).
The plain fact is that neither Sparf nor Carmona turned on an issue of “statutory construction”4 and that in both the deciding courts perceived no due process issue in the trial judge’s failure, or refusal, to give a voluntary *353manslaughter instruction in the absence of an evidentiary basis.
It may be noted parenthetically that the federal and Pennsylvania doctrine that a trial judge is not required to give a voluntary manslaughter instruction unless the evidence calls for such instruction, is in accord with the prevailing general rule. 40 Am.Jur.2d § 485, at 737 (1968), set forth in the margin.5
6 What has been said brings us to the majority’s point that the Fourteenth Amendment is violated when a voluntary manslaughter instruction is denied for lack of evidentiary basis because “although the jury has unfettered power to return a voluntary manslaughter verdict as a lesser included offense of a murder indictment, it could not do so if the trial judge refused to charge on this point.” (emphasis supplied).
The majority’s statement that a jury “could not” return a voluntary manslaughter verdict “if the trial judge refused to charge on this point” is difficult to understand in light of its correct statement that a jury “has unfettered power to return a voluntary manslaughter verdict as a lesser included offense of a murder indictment.”
The majority has not cited a single Pennsylvania case in support of its statement that a jury “could not” return a voluntary manslaughter verdict “if the trial judge refused to charge on this point.” The eases it discusses on the score of that statement afford it no nourishment whatsoever.
To the contrary, it was recently explicitly held in Commonwealth v. Cannon, 453 Pa. 389, 309 A.2d 384 (1973) that a jury “can” return a voluntary manslaughter verdict on a murder indictment even though the trial judge refused a request for a voluntary manslaughter instruction.
In Cannon the defendant was convicted of first degree murder. He contended on his appeal that the trial judge erred in refusing his request for a voluntary manslaughter instruction for lack of evidentiary basis.
In affirming the refusal of the requested instruction the court said:
“Where a defendant is indicted for murder, he can of course be convicted of manslaughter. See Commonwealth v. Dennis, 433 Pa. 525, 252 A.2d 671 (1969). But where there is no evidence of the elements of manslaughter, it is not error for the trial judge to refuse to submit manslaughter as a possible verdict. [citing cases]. Without evidence of a sufficient cause for provocation, a state of rage or passion and an inadequate time to cool, the trial court is justified in denying the request for a manslaughter instruction.” 453 Pa. at 396-397, 309 A.2d at 389. (footnote omitted) (emphasis supplied).
It may be noted parenthetically that Mr. Justice Roberts, in dissenting in Cannon on the ground that the trial judge erred in refusing the defendant’s request for a voluntary manslaughter instruction, cited “the salutary and well-settled rule” that “the jury may find the accused guilty of the less offense [voluntary manslaughter] . . . and a conviction . . . will be sustained.” 453 Pa. 399, 309 A.2d at 390. (emphasis supplied).
The Pennsylvania Supreme Court has in recent years, time and again, affirmed a jury’s absolute “prerogative” to return a voluntary manslaughter verdict where there is evidence to support a *354conviction for murder even though there is no proof justifying the voluntary manslaughter verdict. Commonwealth v. Butcher, 451 Pa. 359, 364-365, 304 A.2d 150 (1973); Commonwealth v. Hoffman, 439 Pa. 348, 356-357, 266 A.2d 726, 731 (1970).6
In Butcher and Hoffman, the defendants were found guilty of voluntary manslaughter on indictments charging them with murder. In both cases defendants challenged their conviction on the ground that there was no evidence of passion and provocation, the critical ingredients of the crime of voluntary manslaughter.
In rejecting that contention, the court in Butcher said:
“Appellant’s last argument is that a verdict of voluntary manslaughter should not be permitted when the evidence does not support such a verdict. However, this Court has consistently held that a jury may in a murder prosecution return a verdict of voluntary manslaughter even where there is no evidence of passion or provocation. As stated in Commonwealth v. Hoffman, 439 Pa. 348, 356-357, 266 A.2d 726, 731 (1970): ‘Few propositions are better established in the criminal law than the doctrine that where the evidence would be sufficient to support a conviction of murder, the return of a verdict of voluntary manslaughter is strictly within the jury’s prerogative even in the absence of provocation and passion.’ ” 451 Pa. at 364, 304 A.2d at 153. (emphasis supplied) .
The “power” of a jury in a murder case to convict of a lesser offense or to acquit in disregard of the evidence was succinctly epitomized, almost a century ago, in McMeen v. Commonwealth, 114 Pa. 300, 9 A. 878 (1886), as follows:
“It is true the jury have the power even in cases of murder by poison to convict of a lesser grade of crime. So they have the power in such cases to acquit altogether in the face of the clearest evidence.” 114 Pa. at 305-306, 9 A. at 879. (emphasis supplied) .
Coming now to the majority’s point that the Fourteenth Amendment is violated when a request for a voluntary manslaughter instruction is denied on the ground that it lacks evidentiary basis, because Pennsylvania judges have at times given the instruction in the absence of evidence calling for such instruction :
The sum of the majority’s position is that while a murder trial judge does not err when he denies a voluntary manslaughter instruction for lack of eviden-tiary basis, the circumstance that judges have at times given the instruction in the absence of evidentiary basis, demonstrates that “there are no ‘legal standards that courts must enforce’ in giving or not giving the manslaughter charge in a Pennsylvania murder indictment,” and consequently the refusal of the instruction must be held to be a violation of due process under “the powerful rationale” of Giaccio v. Pennsylvania, 382 U.S. 399, 86 S.Ct. 518, 15 L.Ed.2d 447 (1966) (emphasis supplied).
I disagree with the majority’s stated position for these reasons:
First, we are here concerned with a felony-murder — a homicide committed in the perpetration of a robbery,7 and the *355Supreme Court of Pennsylvania, a half-century ago, announced the “legal standard” that in the commission of such a homicide evidence of existence of passion and provocation — critical ingredients of voluntary manslaughter — is of no relevance. Commonwealth v. Males-kie, 278 Pa. 387, 123 A. 310 (1924).
Second, and independently so, a defendant in a murder trial felony or otherwise, is not denied due process when he is correctly refused a voluntary manslaughter instruction for lack of eviden-tiary basis simply because in some instances judges have incorrectly given the instruction in the absence of eviden-tiary basis. Otherwise stated, a murder trial defendant is not deprived of due process when he is refused an instruction to which he is not entitled by law just because a similarly situated defendant has been incorrectly accorded an instruction to which he is not entitled by law.
Third, Giaccio v. Pennsylvania, supra, is inapposite on its facts and does not point to the result reached by the majority nor afford it an iota of support.
Elaboration of my foregoing views must be prefaced by these observations:
The majority’s denial of due process holding, insofar as it is premised on its “no legal standards” theory, echoes and adopts the view of Mr. Justice Pomeroy in his dissent to the affirmance of Matthew’s conviction by the Pennsylvania Supreme Court, and in his subsequent dissent to the affirmance of the defendant’s murder conviction in Commonwealth v. Davis, 449 Pa. 468, 479-480 (1972).8
It must immediately be noted than an application for certiorari was denied in the Davis case, sub nom. Davis v. Commonwealth, 414 U.S. 836, 94 S.Ct. 183, 38 L.Ed.2d 72 (1973). The application, in its “Reasons for Granting the Writ,” urged almost verbatim the reasoning of Justice Pomeroy’s dissent in Davis (and Matthews) to which the majority here subscribes.9 It also invoked Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952) and Giaccio v. Pennsylvania, supra, here relied on by the majority. Moreover, it cited the subscription of the district court in the instant case to the Pomeroy position.
It cannot be gainsaid that while the denial of certiorari in Commonwealth v. Davis, supra, is not here of dispositive dimension it is nevertheless of illuminating significance.
What has been said brings me to a se-riatim discussion of my earlier stated three reasons for my disagreement with the “no legal standards that courts must enforce” phase of the majority’s denial of due process holding.
The first of these reasons is that we are here concerned with a felony-murder —a homicide committed in the perpetration of a robbery, and the Pennsylvania Supreme Court, a half century ago, did announce the “legal standard” that in the commission of such a homicide evidence of passion and provocation — the ingredients of voluntary manslaughter —is of no relevance. Commonwealth v. Meleskie, supra.
In Meleskie, the defendant killed a woman he was attempting to rape. He was tried and convicted of felony murder in the first degree after the trial judge instructed the jury that there was no evidence of manslaughter in the case. He contended on his appeal that the trial judge erred in his instruction in light of the testimony that after the defendant had thrown the murder victim to the floor in his rape attempt “ ‘she hit him in the face . . . she bit his finger, and then he got mad and . . . shot [her] two times and shot himself once.’ ”
The Pennsylvania Supreme Court rejected the defendant’s contention and affirmed his conviction.
In doing so it said at pages 386 and 387 of 278 Pa., at pages 311 of 123 A.:
Barbarous indeed would be a law permitting the plea of provocation and *356hot blood to a man who, when attempting rape, flies into a frenzy and kills his victim because she forcibly defends herself against his criminal purposes; but no such rule exists in our criminal jurisprudence. This grave offense would not be mitigated because, at the time of the killing, defendant’s wrath was kindled by the forcible endeavors of his victim to protect herself, and, under the circumstances, the trial judge was justified in refusing to charge upon the law of manslaughter: Com. v. Spardute, 278 Pa. 37 [122A. 161].”
Meleskie was cited and followed in 1972 in Commonwealth v. Davis, supra. There the defendant was found guilty of murder in the first degree in the killing of a nine-year old girl in an attempt to commit rape or sodomy, after the trial judge had refused to give a voluntary manslaughter instruction and instead instructed the jury that it could not consider manslaughter.
In doing so the trial judge told the jury:
“Normally, when the charge is murder, the jury may also consider the charge of voluntary manslaughter. However, I instruct you as a matter of law in this case that manslaughter could not be considered. It would not be, under the facts in this case, an appropriate verdict. So, therefore, I instruct you to confine your consideration to the charge of murder in the first degree, or the charge of murder in the second degree, or not guilty. You have three possibilities.” 449 Pa. at 473, 297 A.2d at 821. (emphasis supplied).
The defendant in Davis contended on his appeal that the trial judge erred in his binding instructions to the jury that “manslaughter could not be considered.”
The Supreme Court, by a four to three vote, rejected the defendant’s contention and, citing Meleskie, affirmed on the ground that the defense of manslaughter is unavailable to a defendant in a felony-murder trial, viz., homicide in an attempt to commit the felonies of rape or sodomy.
In doing so the Court said:
“Although the establishment of objective standards for application in all cases must await the further development of our case law, we believe that the instant case presents an excellent example of that type of case where it is perfectly proper for a trial judge to eliminate completely the jury’s consideration of the possibility of a voluntary manslaughter verdict. This is not a case where the court may be arrogating to itself the jury’s fact-finding function by telling the jury that it believes there is no evidence of passion and provocation such as would reduce a murder to manslaughter. Nor is this a case where a defendant may be penalized because he completely denied an intentional killing rather than claim mitigating circumstances surrounded it. Instead, it is a case where any evidence of passion or provocation would be irrelevant. The record clearly shows that whoever committed this murder did so pursuant to an attempt to commit rape or sodomy on the victim. Since rape is one of the enumerated felonies, a homicide committed in the perpetration of this crime is a first-degree murder. Act of June 24, 1939, P.L. 872, § 701, as amended December 1, 1959, P.L. 1621, § 1, 18 P.S. § 4701. The malice necessary to make a homicide murder is implied from the presence of the intent to commit the felony. The presence of passion or provocation cannot negate this malice. The fact that, at the time the killing was committed, the rapist may have been in a state of passion, perhaps out of rage at his victim’s resistance or fear that his felony would be discovered, would make no difference. If he had the culpability to commit the rape, then when he killed in the furtherance of that felony, he is deemed to have killed with malice. See - Common*357wealth v. Meleskie, 278 Pa. 383, 123 A. 310 (1924).” 449 Pa. at 475, 297 A.2d at 821. (emphasis supplied).
The majority has failed to take into account that we are here concerned with a felony-murder and sequentially overlooked the existence of the settled Pennsylvania “legal standard” pertaining to the non-availability of a voluntary manslaughter defense in a felony-murder trial.
Standing alone, and independently so, a defendant in a murder trial, felony or otherwise, is not denied due process when he is refused a voluntary manslaughter instruction to which he is not entitled under the evidence simply because defendants in other murder trials have been accorded a voluntary manslaughter instruction in the absence of any evidentiary basis for such an instruction.
The Pennsylvania courts, in murder cases aside from those within the felony-murder category, have consistently held that both “ ‘sufficient cause of provocation and a state of rage or passion, without time to cool’ ” must be established by the evidence in order to sustain a voluntary manslaughter charge.10
As earlier stated, the Supreme Court of Pennsylvania has repeatedly specifically held that the failure or refusal to charge on voluntary manslaughter in non-felony murder cases is not error where there is no evidence to support a voluntary manslaughter verdict.11
The majority holds that albeit the Pennsylvania Supreme Court has consistently ruled that failure or refusal to charge on voluntary manslaughter in the absence of evidentiary basis, it has not “unequivocally held that ... it would be error for a trial judge to charge on voluntary manslaughter where there was no evidence of passion or provocation,” and it therefore follows that “the final decision on whether to charge [is] within the discretion of the trial judge.”
The ready answer to the majority’s reasoning is that errors favorable to a defendant are considered harmless and are therefore disregarded on appeal. Grunewald v. United States, 353 U.S. 391, 396-397, 77 S.Ct. 963, 1 L.Ed.2d 931 n. 9 (1957).12
The majority has not cited any case in any jurisdiction in which an appellate court has reversed a conviction because the defendant was given a favorable instruction not justified by the evidence. Nor has the majority cited any holding by an appellate court that due process is violated where defendant is properly denied an instruction for lack of eviden-tiary basis just because another defendant has been accorded a favorable instruction to which he was not entitled under the evidence. The district court’s holding in the instant case is without precedent at either the trial or appellate level.
Coming now to my view that Giaccio v. Pennsylvania, supra, is inapposite on its facts and does not point to the result reached by the majority nor afford it any support:
In Giaccio, a jury acquitted the appellant on a misdemeanor indictment but assessed “costs” against him under a Pennsylvania statute permitting jurors to “determine by their verdict, whether *358the [acquitted] defendant shall pay the costs,” and providing for his commitment to jail in default of payment or security. The jury had been instructed that it could impose the costs on appellant even though it acquitted him if it found him guilty of “some misconduct.”
The Court held that the statute was unconstitutional under the due process clause “because of vagueness and the absence of any standards sufficient to enable defendants to protect themselves against arbitrary and discriminatory impositions of costs.” In so holding the Court said:
“This 1860 Pennsylvania Act contains no standards at all, nor does it place any conditions of any kind upon the jury’s power to impose costs upon a defendant who has been found by the jury to be not guilty of a crime charged against him.” 382 U.S. at 402-403, 86 S.Ct. at 521. (emphasis supplied).
Of imperative significance here is the fact that in holding the Pennsylvania Act violative of due process the Court said in a footnote:
“In so holding we intend to cast no doubt whatever on the constitutionality of the settled practice of many States to leave to juries finding defendants guilty of a crime the power to fix punishment within legally prescribed limits.” 382 U.S. at 405 n. 8, 86 S.Ct. at 522.
The foregoing note was cited and quoted in McGautha v. California, 402 U.S. 183, 207 n. 18, 91 S.Ct. 1454, 28 L.Ed.2d 711 (1971), where the court cautioned against federal ex cathedra imposition of standards in the conduct of state murder trials.
In so doing it said:
“Our function is not to impose on the States, ex cathedra, what might seem to us a better system for dealing with capital cases. Rather, it is to decide whether the Federal Constitution proscribes the present procedures of these two States in such cases.” 402 U.S. at 195-196, 91 S.Ct. at 1461.
“[T]he Federal Constitution, which marks the limits of our authority in these cases, does not guarantee trial procedures that are the best of all worlds, or that accord with the most enlightened ideas of students of the infant science of criminology, or even those that measure up to the individual predilections of members of this Court.” 402 U.S. at 221, 91 S.Ct. at 1474. (emphasis supplied).
The late Mr. Justice Black, in his concurring “Separate Opinion,” pinpointed the ex cathedra caution of the majority in this graphic statement:
“The Constitution grants this Court no power to reverse convictions because of our personal beliefs that state criminal procedures are ‘unfair,’ ‘arbitrary,’ ‘capricious,’ ‘unreasonable,’ or ‘shocking to our conscience.’ [citing cases]. Our responsibility is rather to determine whether petitioners have been denied rights expressly or impliedly guaranteed by the Federal Constitution as written.” 402 U.S. at 225-226, 91 S.Ct. at 1476. (emphasis supplied).
In Spencer v. Texas, 385 U.S. 554, 87 S.Ct. 648, 17 L.Ed.2d 606 (1967), the Court held that neither the specific provisions of the Constitution nor cases decided under the due process clause established the Supreme Court as the rule-making organ for the promulgation of state rules of criminal procedure.
In conclusion, for each of the reasons stated in this dissent, I would reverse the Order of the District Court which granted Matthews’ petition for the ha-beas writ, and remand with directions to deny the petition.
APPENDIX
The “Reasons for Granting the Writ,” set forth in the petition for a writ of certiorari in Commonwealth v. Davis,1 *359denied sub nom. Davis v. Commonwealth, 414 U.S. 836, 94 S.Ct. 183, 38 L.Ed.2d 72 (1973), parallels the reasoning of the majority and Judge Adams in his concurring opinion, as evidenced by the following statements in the Davis “Reasons” :
“Highlighting the arbitrary and unequal application of the law to defendants charged with the crime of murder is the fact that some trial courts in Pennsylvania always give a charge on voluntary manslaughter, whether requested or not, and regardless of whether a factual basis for such a finding exists while other trial courts never give a charge on voluntary manslaughter, even when so requested, unless a factual basis for such a charge exists. See dissenting opinion in Commonwealth v. Kenney, 449 Pa. 562 [297 A.2d 794] (1972).
“Because the choice whether or not to charge is discretionary with the trial judge, and he has been furnished with no objective standards for his guidance, the existing state of Pennsylvania law offends due process; and because the practice denies the same treatment to similarly situated defendants who happen to stand before differently disposed judges, it violates the equal protection of the laws. In allowing the trial judge complete discretion in deciding whether or not to submit voluntary manslaughter to the jury as a possible verdict in a case where there is no evidence of passion or provocation with absolutely no standards to guide him and no safeguards to militate against the exercise of whim or caprice, there is sanctioned by the court a procedure which violates due process in denying to those subject to it the fundamental fairness required in a system of ordered liberty. Rochin v. California, supra.” .
As earlier stated in my dissent, the “Reasons” also cited Giaccio v. Pennsylvania, 382 U.S. 399, 86 S.Ct. 518, 15 L.Ed.2d 447 (1966).

. Commonwealth v. Gibbs, 366 Pa. 182, 76 A.2d 608 (1950).


. Sparf was cited and applied in United States v. Dougherty, 154 U.S.App.D.C. 76, 473 F.2d 1113, 1133 (1972); United States v. Dellinger, 472 F.2d 340, 408 (7th Cir. 1972), cert. denied, 410 U.S. 970, 93 S.Ct. 1443, 35 L.Ed.2d 706 (1973); United States v. Simpson, 460 F.2d 515, 518-520 (9th Cir. 1972); and United States v. Comer, 137 U.S.App.D.C. 214, 421 F.2d 1149, 1153 (1970).
The rationale of the Sparf doctrine that instructions should not be given when they are without evidentiary basis was epitomized in United States v. Dougherty, supra, as follows at page 1133:
“The jury’s role was respected as significant and wholesome, but it was not to be given instructions that articulated a right to do whatever it willed.”


. Commonwealth v. Cannon, 453 Pa. 389, 309 A.2d 384 (1973) (refusal to charge); Commonwealth v. Dews, 429 Pa. 555, 239 A.2d 382 (1968) (failure to charge); Commonwealth v. Pavillard, 421 Pa. 571, 220 A.2d 807 (1966) (failure to charge); Commonwealth v. LaRue, 381 Pa. 113, 112 A.2d 362 (1955) (failure to charge); Commonwealth v. Yeager, 329 Pa. 81, 196 A. 827 (1938) (refusal to charge); Commonwealth v. Spardute, 278 Pa. 37, 122 A. 161 (1923) (refusal to charge); Commonwealth v. Newson, 277 Pa. 48, 120 A. 707 (1923) (refusal to charge); Commonwealth v. Pava, 268 Pa. 520, 112 A. 103 (1920) (failure to charge); Commonwealth v. Sutton, 205 Pa. 605, 55 A. 781 (1903) (refusal to charge); Commonwealth v. Crossmire, 156 Pa. 304, 27 A. 40 (1893) (failure to charge); Brown v. Commonwealth, 76 Pa. 319 (1874) (failure to charge).


. Sparf ruled with respect to the then extant Section 1035, R.S., predecessor of present Rule 31(c), Fed.R.Crim.P., that it “did not authorize a jury in a criminal case to find the defendant guilty of a less offense than the one charged, unless the evidence justified them in so doing,” and that “[t]he only object of that section was to enable the jury, in case the defendant was not shown to be guilty of the particular crime charged, and if the evidence permitted them to do so, to find him guilty of a lesser offense necessarily included in the one charged, or of the offense of attempting to commit the one charged.” 156 U.S. at 63, 15 S.Ct. at 278.
Carmona similarly construed Rule 31(c) at 422 F.2d 100 in rejecting the defendant’s contention with respect to the failure of the trial court to charge on voluntary manslaughter.
Rule 31(c) provides:
■ “Conviction of Less Offense. The defendant may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein if the attempt is an offense.”


. “It is elementary that instructions to the jury in relation to matters not put in issue by the proof adduced are unnecessary, and requests therefor are properly refused. Although instructions in a homicide case may state a correct principle of law, they ought not to be given if they are not based upon or conform with the issues raised or facts supported by the evidence. The court is not bound, and should not be bound, to instruct the jury respecting the abstract rules of the law for homicide, but only respecting the principles applicable to the evidence of killing in the case at bar, although the giving of an abstract instruction is a cause for reversal only when it is reasonably apparent that the jury has been misled.” (footnotes omitted) .


. See, too, Commonwealth v. Dennis, 433 Pa. 525, 252 A.2d 671 (1969); Commonwealth v. Frazier, 420 Pa. 209, 216 A.2d 337 (1966); Commonwealth v. Nelson, 396 Pa. 359, 152 A.2d 913 (1959); Commonwealth v. Steele, 362 Pa. 427, 66 A.2d 825 (1949).


. The Pennsylvania Act of June 24, 1939, P. L. 872, § 701, as amended December 1, 1959, P.L. 1621, § 1, 18 P.S. 4701, in effect at the time of Matthews’ trial, provided in relevant part:
“All murder which shall be perpetrated by means of poison ... or which shall be committed in the perpetration of, or attempting to perpetrate any arson, rape, roitery, burglary, or kidnapping, shall be murder in the first degree.” (emphasis supplied).


. 297 A.2d 817, 819.


. See appendix to this dissent.


. Commonwealth v. Walters, 431 Pa. 74, 82, 244 A.2d 757, 762 (1968), quoting from Commonwealth v. Paese, 220 Pa. 371, 373, 69 A. 891, 892 (1908).


. See note 3.


. In United States v. Stromberg, 268 F.2d 256 (2d Cir.) cert. denied, 361 U.S. 863, 80 S.Ct. 119, 4 L.Ed.2d 102 (1959), the Court said with reference to a charge in a criminal case “overly favorable to the defendants”:
“The error, since in favor of the defendants, is of course not ground for reversal.” 268 E.2d at 266.
In Ebeling v. United States, 248 F.2d 429 (8th Cir.), cert. denied sub nom. Emerling v. United States, 355 U.S. 907, 78 S.Ct. 334, 2 L.Ed.2d 261 (1957), the court said with reference to a favorable instruction improperly accorded to the appellants :
“Error favorable to an appellant does not constitute a basis for reversal in a criminal case.” 248 F.2d at 438.


. Commonwealth v. Davis, 449 Pa. 468, 297 A.2d 817 (1972).